DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 5/23/19.
2.	The instant application claims priority from provisional application 62676439, filed 05/25/2018.

Claim status
3.	In the claim listing of 5/23/2019 claims 1-33 are pending in this application and are under prosecution.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/11/19 is being considered by the examiner. All the references cited therein have been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
5.	The replacement drawings for figures 4A, 4B, 5A and 5B were received on 8/7/19.  These drawings are acceptable.
	In the drawings filed on 5/23/19, figures 1-3 and 6 have been accepted by the examiner. As discussed above replacement figures 4A, 4B, 5A and 5B are also accepted by the examiner.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4, 11-12 and 15-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celedon et al (US 2016/0258003 published Sep. 8, 2016, cited in the IDS of 12/11/21).
	Claim interpretation: Instant claims recited with alternate claim language “or” “and/or” has been interpreted to require single limitation. The limitation following the 
	The instant specification in paragraph 0041 recite “The term "detectable piece" is used to indicate a structure suitable for coupling to a probe and which is amenable to the detection methods disclosed herein. The detectable piece can be directly or indirectly detected. Examples of "detectable piece" of importance for the present invention include a particle, fluorescent particle, fluorescent molecule, and enzymes that catalyze the formation of a detectable molecule, such as horseradish peroxidase and alkaline phosphatase. 
	With regard to the preamble of “A method of detecting a target analyte in a sample”, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method of detecting a target analyte in a sample” merely set forth the intended use or purpose of the claimed steps but do not limit the scope of the claims.
	Regarding claim 1, Celedon teaches a method of detecting a target analyte in a sample, the method comprising: a) providing a complex formed from: i) a first probe 1 coupled to a particle 4 (i.e., a detectable piece) and bound to said analyte 3 if present, and ii) a second probe 2 coupled to a solid support 5 and bound to said analyte 3 if present, so that if the target analyte is present in the sample, the particle is indirectly 

    PNG
    media_image1.png
    396
    947
    media_image1.png
    Greyscale


	Celedon also teaches that external agents that trigger a change of length are temperature, ionic strength, pH, force, an auxiliary molecule, such as a nucleic acid, an enzyme a detergent, etc.,” and further teaches an external agent that can trigger the release of an internal loop formed by hybridization between nucleic acid molecules is an auxiliary nucleic acid complementary to one of the molecules in the hybridization region that holds an internal loop, when the probe is exposed to this auxiliary nucleic acid, the 
	The instant specification recite the term “disruptor” is used to indicate a molecule, a buffer, combinations thereof, or other chemical agents that alone or in combination with other conditions can uncouple a detectable piece from the solid support that is coupled to the solid support via a target complex (Instant specification, paragraph 0042). 
	The teachings of Celedon of the external agent as discussed above, meets the limitation of force meets the limitation of step ‘c’ of exposing the complex to a disruptor that is capable of uncoupling the detectable piece from the solid support.
	The teachings of Celedon as discussed above meet the limitations of steps a) and (i)  and (ii) of providing at least one detectable piece (i.e., particle 4) coupled to a solid support 5 via a complex formed by the target analyte 3 and a first and a second probe, wherein: i) the first probe 1 is coupled to the detectable piece 4 and bound to said analyte 3 if present, and ii) the second probe 2 is coupled to the solid support 5 and bound to said analyte if present, so that only if the target analyte is present in the sample, the detectable piece is indirectly coupled to the solid support at an initial location via the complex, wherein the complex comprises an elongated region 6  in the range from about  0.15 um to about 20 um (Fig. 3 and paragraph 0033), which is at least 100 nanometers in length.
	The teachings of Celedon as discussed above of applying force or measuring Brownian motion, meets the limitation of b) either applying a force to the detectable 
	The teachings of the external agent in the form of force as discussed above meets the limitation of step ‘c’ of  exposing the complex to a disruptor that is capable of uncoupling the detectable piece from the solid support.
	As discussed above the teachings of i) applying a force to the indirectly coupled particle or to the complex comprising the elongated region and measuring the amount of particle displacement or the length of the complex, wherein the amount of displacement or length of the complex indicates whether or not the target analyte is present in the sample, or ii) measuring the Brownian motion of the indirectly coupled particle, wherein the amount of Brownian motion indicates whether or not the  target analyte is present in the sample of Celedon meet the limitations of steps ‘d’ and ‘e’ of “optionally applying a force to the detectable piece; and e) detecting if the detectable piece has left its initial location; wherein the presence of the target in the sample is indicated by detectable pieces that: i) suffer a displacement or Brownian motion within a pre-determined range and ii) leave their initial location.
	Regarding claim 33, it is noted that steps are very similar to claim 1, except for the step ‘c’ of claim 33, which require either “exposing the complex to a disruptor that is capable of uncoupling the detectable piece from the solid support, wherein the disruptor comprises a strand-displacement molecule capable of dissociating one or more nucleic acid duplexes formed between the target and a probe” or the limitation of “the disruptor comprises a degradation molecule capable of breaking one or more covalent bonds of the target analyte”. 

	Regarding step ‘c’ of claim 33, Celedon teaches that external agents that trigger a change of length are temperature, ionic strength, pH, force, an auxiliary molecule, such as a nucleic acid, an enzyme a detergent, etc.,” and further teaches an external agent that can trigger the release of an internal loop formed by hybridization between nucleic acid molecules is an auxiliary nucleic acid complementary to one of the molecules in the hybridization region that holds an internal loop, when the probe is exposed to this auxiliary nucleic acid, the auxiliary nucleic acid can displace one of the strands in the hybridization region, thereby releasing the loop (paragraph 0107 and Celedon claims 16-19). The auxiliary nucleic acid is the strand displacement molecule capable of dissociating one or more nucleic acid duplexes formed between the target and a probe.
	Regarding steps ‘d’ and ‘e’ Celedon teaches applying a force to the indirectly coupled particle or to the complex comprising the elongated region and measuring the amount of particle displacement or the length of the complex, wherein the amount of displacement or length of the complex indicates whether or not the target analyte is present in the sample, or ii) measuring the Brownian motion of the indirectly coupled particle, wherein the amount of Brownian motion indicates whether or not the  target analyte is present in the sample (Figs. 1 and 3 as shown below and their associated descriptions in the text and paragraphs 0009-0013).


	Regarding claim 3, Celedon teaches that the first probe comprises a first nucleic acid probe 1 that binds to a first region of the target analyte 3 and the second probe 2 comprises a second nucleic acid that binds to a second region of the target analyte 3 (Fig. 1A and paragraph 0025).
	Regarding claim 4, Celedon teaches that the first analyte binding region of the probe comprises a first antibody that binds to the target analyte and the second analyte binding region comprises a second antibody that binds to the target analyte (paragraph 0025).
	Regarding claims 11 and 12, Celedon teaches an auxiliary nucleic acid molecule complementary to one of the molecules in the hybridization region that holds an internal loop, when the probe is exposed to this auxiliary nucleic acid, the auxiliary nucleic acid (i.e., the disruptor) can displace one of the strands in the hybridization region (paragraph 0107 and Celedon claims 16-19). The auxiliary nucleic acid is the disruptor comprises a nucleic acid that can hybridize to the target analyte in a region where the target analyte hybridizes to the first or second probe, wherein the disruptor comprises a nucleic acid that can hybridize to the first probe or to the second probe.
	Regarding claim 15, Celedon teaches an assay with 100 different probes having an elongated region, each probe specific to a different target analyte can be created by a set of probes that have 10 different lengths before triggering length change and wherein each probe experiences one out of 10 possible different length changes upon 
	Regarding claim 16, Celedon teaches that the identity of a target is determined after measuring the displacement of the particle before and after triggering the change of length. The change of length can be triggered multiple times. For example, in an assay with 100 different probes having an elongated region, each probe specific to a different target analyte can be created by a set of probes that have 10 different lengths before triggering the length change and wherein each probe experiences one out of 10 possible different length changes upon triggering the length change (paragraphs 0107-0110), which meets the limitation of two or more different disruptors are sequentially contacted with the complexes and the detectable pieces that leave their initial location are quantified after each disruptor is contacted with the complexes.
	Regarding claims 17 and 18, Celedon teaches the step of coupling the first probe to the particle (i.e., the detectable piece) and the step of coupling the second probe to the solid support (Celedon, claims 8 and 9).
	Regarding claims 19-21, Celedon teaches the steps of exposing the sample to the first probe bound to the particle (i.e., detectable piece) and exposing the sample to 
	Regarding claim 22, Celedon teaches a washing step after one or more of the steps (Celedon, claim 12).
	Regarding claim 23, Celedon teaches a lysing step (paragraph 0050).
	Regarding claim 24, Celedon teaches the method of claim 1, wherein the force applied to the detectable piece comprises a magnetic force, a fluid drag force, an electrical force or a centrifugal force (Celedon, claim 13).
	Regarding claim 25, Celedon teaches the method of claim 1, wherein the detectable piece comprises a particle (Celedon, claim 1).
	Regarding claim 26, Celedon teaches that the particle is magnetic (Celedon claim 22).
	Regarding claim 27, Celedon teaches detectable piece is superparamagnetic (Celedon claim 23).
	Regarding claim 28, Celedon teaches that the detectable piece is fluorescent (Celedon claim 24).
	Regarding claim 29, Celedon teaches the detectable piece (i.e., particle) is detected using an imaging system with a lens, with a lens-free microscope, or with a coherent imaging technique (Celedon, claim 26).
	Regarding claim 30, Celedon teaches controlling the temperature of the sample to produce denaturation of double stranded nucleic acids in the sample and/or specific 
	Regarding claim 31, Celedon teaches that the sample is initially treated with an exonuclease enzyme to convert double stranded nucleic acids into single stranded nucleic acids (Celedon, claim 29).
	Regarding claim 32, Celedon teaches that the target analyte comprises a protein, carbohydrate, lipid, hormone, steroid, toxin, vitamin, hapten, metabolite, drug, or a combination thereof (Celedon, claim 30).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Celedon et al (US 2016/0258003, as cited above) in view of Cerchia et al (US 2015/0275215, published Oct.1, 2015, cited in the IDS of 12/11/21).
	Claim interpretation: As discussed above in section 8.
The teachings of Cerchia are specifically applied for the limitations of claims 5 and 6.
Claim 6 is dependent from claim 5, which is dependent from claim 1. 
	Regarding claim 1, Celedon teaches a method of detecting a target analyte in a sample, the method comprising: a) providing a complex formed from: i) a first probe 1 coupled to a particle 4 (i.e., a detectable piece) and bound to said analyte 3 if present, and ii) a second probe 2 coupled to a solid support 5 and bound to said analyte 3 if present, so that if the target analyte is present in the sample, the particle is indirectly coupled to the solid support via a complex formed by the target analyte and the first and second probes, and wherein the complex comprises an elongated region 6; and b) either i) applying a force to the indirectly coupled particle or to the complex comprising the elongated region and measuring the amount of particle displacement or the length 
	Celedon also teaches that external agents that trigger a change of length are temperature, ionic strength, pH, force, an auxiliary molecule, such as a nucleic acid, an enzyme a detergent, etc.,” and further teaches an external agent that can trigger the release of an internal loop formed by hybridization between nucleic acid molecules is an auxiliary nucleic acid complementary to one of the molecules in the hybridization region that holds an internal loop, when the probe is exposed to this auxiliary nucleic acid, the auxiliary nucleic acid can displace one of the strands in the hybridization region, thereby releasing the loop (paragraph 0107 and Celedon claims 16-19). 
	The instant specification recite the term “disruptor” is used to indicate a molecule, a buffer, combinations thereof, or other chemical agents that alone or in combination with other conditions can uncouple a detectable piece from the solid support that is coupled to the solid support via a target complex (Instant specification, paragraph 0042). 
	The artisan would recognize that  the teachings of Celedon of the external agent in the form of change in the temperature or force as discussed above, meets the limitation of meets the limitation of step ‘c’ of  exposing the complex to a disruptor that is capable of uncoupling the detectable piece from the solid support.

	The artisan would also recognize that the teachings of Celedon as discussed above of applying force or measuring Brownian motion, meets the limitation of b) either applying a force to the detectable piece and measuring the displacement of the detectable piece or measuring the amount of Brownian motion of the detectable piece.
	The artisan would further recognize that the teachings of Celedon of the external agent in the form of change in the temperature or force as discussed above, meets the limitation of meets the limitation of step ‘c’ of  exposing the complex to a disruptor that is capable of uncoupling the detectable piece from the solid support.
	The artisan would also recognize that the teachings of i) applying a force to the indirectly coupled particle or to the complex comprising the elongated region and measuring the amount of particle displacement or the length of the complex, wherein the amount of displacement or length of the complex indicates whether or not the target analyte is present in the sample, or ii) measuring the Brownian motion of the indirectly 
	Regarding claims 5 and 6, Celedon teaches that the target analyte comprises protein or polypeptide (paragraph 0057) but does not specifically teach that the disruptor comprises an enzyme capable of degrading the target analyte, and the first and second probes do not comprise proteins. However, the disruptor comprising an enzyme capable of degrading the target analyte, and the first and second probes do not comprise proteins was known in the art before the effective filing date of the claimed invention as taught by Cerchia.
	Cerchia teaches aptamers that bind a PDGFR beta protein (paragraph 0044) and further teaches treating the cells comprising the protein with proteinase K (paragraph 0028). The artisan would recognize that the teachings of Cerchia as discussed above meets the limitation of the target comprises a protein, the disruptor (i.e., proteinase K) comprises an enzyme capable of degrading the protein analyte.
	The artisan would recognize the teachings of Cerchia of aptamers (i.e., nucleic acid molecule) binding to proteins meets the limitation of first and second probes do not comprise proteins.
	Cerchia also teaches that aptamers have generally proven useful as reagents for identifying cell surface proteins and for cell typing. Furthermore, their high specificity 
	The artisan would recognize that while substituting the aptamers in place of first and second probes of Celedon some routine optimization is needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for identifying the clinically relevant protein as taught by Circhia.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aptamers that bind to the protein and the disruptor proteinase K of Circhia in method of Celedon with a reasonable expectation of success with the expected benefit of increasing the utilities of the method of Celedon as taught by Circhia. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including aptamers and proteinase K which is routinely practiced in the art as exemplified by Circhia. 

11.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Celedon et al (US 2016/0258003, as cited above) in view of McSwiggen (US 5,525,468 issued Jun.11, 1996) are discussed below.
	Regarding claims 7 and 8, Celedon teaches that the target analyte comprises RNA (paragraph 0058) and further teaches RNA-DNA hybrids (paragraph 0082) but does not specifically teach the disruptor comprises an enzyme capable of degrading the target analyte RNA, which is taught by McSwiggen, who teaches a method that involves 
	McSwiggen also teaches that the invention provides a method for designing a class of enzymatic cleaving agents which exhibit a high degree of specificity for the RNA of a desired target and the ribozyme molecule is preferably targeted to a highly conserved sequence region of a target such that specific treatment of a disease (column 6, lines 20-25), thus providing motivation to include RNA target and the disruptor RNAseH that is suitable for specific treatment for the disease.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the RNA target and the disruptor RNAseH of McSwiggen in method of Celedon with a reasonable expectation of success with the expected benefit of increasing the utilities of the method of Celedon as taught by McSwiggen. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including RNA target and RNAseH which is routinely practiced in the art as exemplified by McSwiggen.

 12.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Celedon et al (US 2016/0258003, as cited above) for the following reasons.

	It would have been obvious to one of ordinary skill in the art that a nuclease such as an exonuclease could be used as a disruptor when the target analyte comprises DNA.
	Regarding claim 10, Celedon does not specifically teach wherein the enzyme comprises a restriction enzyme. Since restriction enzymes were well known in the art, it would have been obvious to one of ordinary skill in the art that a target double-stranded DNA comprising a restriction enzyme site could be cleaved with said restriction endonuclease using art known routine methods for digestion of DNA.
	Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations. “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. In that instance the fact that the enzyme comprises restriction enzyme would be obvious to try to show that it was obvious under 35 USC 103 (See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to use restriction enzyme to cleave the target nucleic acid and probe duplex by restriction enzyme is commonly used to, and there were a number of methodologies available to do so (e.g., see Chang et al (US 9,040,287 issued May 26, 2015, effective filing date Feb. 12, 2010, Fig. 3 and Example 3).  The skilled artisan 
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention the disruptor being restriction endonuclease would be obvious.  Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

14.	Claims 1-12 and 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,179,930 in view of Celedon et al (US 2016/0258003 published Sep. 8, 2016) for the following reasons.
	Regarding instant claims 1 and 33, claim 1 of ‘930 patent is drawn to a method of detecting a target analyte in a sample, the method comprising: a) providing a complex formed from: i) a first probe coupled to a particle (i.e., a detectable piece) and bound to said analyte if present, and ii) a second probe coupled to a solid support and bound to said analyte if present, so that if the target analyte is present in the sample, the particle is indirectly coupled to the solid support via a complex formed by the target analyte and the first and second probes, and wherein the complex comprises an elongated region; and b) either i) applying a force to the indirectly coupled particle or to the complex comprising the elongated region and measuring the amount of particle displacement or the length of the complex, wherein the amount of displacement or length of the complex indicates whether or not the target analyte is present in the sample, or ii) measuring the Brownian motion of the indirectly coupled particle, wherein the amount of Brownian motion indicates whether or not the target analyte is present in the sample. 
	Clams of ‘930 patent do not disclose the complex comprises an elongated region that is at least 100 nanometers in length and exposing the complex to a disruptor that is capable of uncoupling the detectable piece from the solid support, which is taught by Celedon, who teaches a method detecting a target analyte in a sample, the method comprising: a) providing a complex formed from: i) a first probe 1 coupled to a particle 4 
	Celedon also teaches that the complex comprises an elongated region 6 in the range from about 0.15 um to about 20 um (Fig. 3 and paragraph 0033), which is at least 100 nanometers in length.
	Celedon further teaches that external agents that trigger a change of length are temperature, ionic strength, pH, force, an auxiliary molecule, such as a nucleic acid, an enzyme a detergent, etc.,” and further teaches an external agent that can trigger the release of an internal loop formed by hybridization between nucleic acid molecules is an auxiliary nucleic acid complementary to one of the molecules in the hybridization region that holds an internal loop, when the probe is exposed to this auxiliary nucleic acid, the auxiliary nucleic acid can displace one of the strands in the hybridization region, thereby releasing the loop (paragraph 0107 and Celedon claims 16-19). 

	The teachings of Celedon of the external agent as discussed above, meets the limitation of change in the temperature or force meets the limitation of step ‘c’ of  exposing the complex to a disruptor that is capable of uncoupling the detectable piece from the solid support.
	Celedon further teaches that the external trigger agent (i.e., strand disruptor) in the form of auxiliary molecule allows increases the multiplexing capability by modifying the probes having elongated regions in such a manner that each of them may have more than one length and the change of length is triggered by an external agent (paragraph 0107) thus providing motivation to include the complex and the disruptor of Celedon in the method of ‘930 patent for the benefit of identifying the multiple target analytes in the method of ‘930 patent, thereby increasing the utilities of the method of ‘930 patent.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the complex and the disruptor of Celedon in the method of ‘930 patent for the benefit of identifying the multiple target analytes in the method of ‘930 patent with a reasonable expectation of success with the expected benefit of increasing the capability of detecting multiple analytes from the sample as taught by Celedon. An artisan having ordinary skill in the art would have 
	With regard to instant dependent claims 2-12 and 15-32, claims of ‘930 patent in view of Celedon discloses their limitations and therefore their subject matter is not patentably distinct.

Allowable Subject Matter
15.	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for indication of Allowable Subject Matter
16.	The following is a statement of reasons for the indication of allowable subject matter:  
	Isgut (US 2016/0304943 published Oct.20, 2016) disclose a method of facilitating detection of a nucleic acid target sequence, the method comprising: obtaining a toehold-mediated DNA strand displacement apparatus comprising a retainer strand and a release strand, wherein a first portion of the retainer strand is complementary to a first portion of the release strand, wherein a second portion (toehold portion) of the retainer strand is complementary to a nucleic acid target sequence, wherein the second portion (trigger portion) of the release strand is overhanging; obtaining an RNA toehold switch comprising an RNA sequence comprising an inverted loop with a sequestered ribosome 
	Ellington et al (US 2016/0076083, published Mar. 17, 2016) disclose a method of detecting a nucleic acid, the method comprising a) amplifying a target nucleic acid using an isothermal amplification reaction, wherein the  isothermal amplification reaction produces at least one loop product, wherein  at least part of the single-stranded portion of the loop product represents the  target nucleic acid;  b) exposing the loop product of step a) to a strand displacement reporter, wherein the strand displacement reporter comprises  single-stranded and double-stranded nucleic acid, and further wherein a portion of the single-stranded nucleic acid of the strand displacement reporter is complementary to at least a portion of the single-stranded nucleic acid of the loop product representing the target nucleic acid;  c) allowing the loop product and the strand displacement reporter to interact, wherein interaction between the strand displacement 
	The arts of the record including the one cited in the IDS taken alone or in combination does not specifically teach the limitation of instant claim 13 that include the limitations of claim 11 and 1 that require “the disruptor nucleic acid also hybridizes to a toehold region in the target analyte which does not hybridize to the first or second probe and claim 14 that include the limitations of claim 12 and 1 that require “the disruptor nucleic acid also hybridizes to a toehold region in the first probe or second probe which does not hybridize to the target analyte”.

Conclusion
17.	Claims 1-12 and 15-33 are rejected. Claims 13 and 14 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634